336 F.2d 1021
UNITED STATES of America, Petitioner-Plaintiff-Appellee,v.CERTAIN LAND IN the BOROUGH OF MANHATTAN, CITY, COUNTY AND STATE OF NEW YORK, and 306 Broadway Reaty Corp., et al., Defendants-Appellants.
No. 514.
Docket 28942.
United States Court of Appeals Second Circuit.
Argued August 14, 1964.
Decided August 14, 1964.

A. Donald Mileur, Department of Justice, Washington, D. C. (Ramsey Clark, Asst. Atty. Gen., and Roger P. Marquis, Washington, D. C., and Harry Dolan, Special Asst. to Atty. Gen., Brooklyn, N. Y., on the brief), for petitioner-plaintiff-appellee.
Jacob D. Fuchsberg, New York City (Stanley N. Yankelevitz and Fuchsberg & Fuchsberg, New York City, on the brief), for defendants-appellants.
Before LUMBARD, Chief Judge, and WATERMAN and HAYS, Circuit Judges.
PER CURIAM.


1
We affirm the orders of the district court filed on August 5 and 6, 1964 for the reasons set forth in Judge Tenney's thorough and well reasoned opinion. 233 F. Supp. 899. We direct that the mandate issue forthwith.